DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Status of Claims 

1.	Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
4.	Claims 1-20 are directed to matching a consumer with a service provider.  The claims are considered certain methods of organizing human activity (including marketing or sales activities or behaviors; business relations).  A concept considered to be certain methods of organizing human activity falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (certain methods of organizing human activity).  The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
5.	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-20 are directed to a method including at least one step.  Accordingly, the claims fall within the four statutory categories of inventions (a process) and will be further analyzed under step 2 of the Alice/Mayo framework.
6.            Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
7.	Regarding representative independent claim 1, the claim sets forth a method comprising:
	receiving a first data from a plurality of service vendors, wherein the first data comprises performance metrics of service providers and characteristics of service consumers;
	classifying the service consumers from the first data into a plurality of groups;
	calculating a compatibility success score between each service provider and each group of the plurality of groups;
	calculating a historical arrival rate for each group of the plurality of groups; and
	assigning a chosen service provider to a prospective service consumer based on a determined compatibility success score of the chosen service provider, wherein the determined compatibility success score is the compatibility success score between the chosen service provider and a selected group of the plurality of group, wherein the selected group comprises the characteristics of the prospective service consumer.

The above-recited limitations set forth an arrangement where data is received with regard to a plurality of vendors and then based on compatibility of the consumer, the provider is assigned to that consumer.  This arrangement amounts to managing personal behavior.  Such concepts have been considered ineligible methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).


The independent claims do recite additional limitations:  
A non-transitory computer-readable medium
A processor
A cluster algorithm
	
These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  The elements are recited with a high degree of generality, and the specification sets forth the general-purpose nature of the technologies required to implement the invention (emphasis added): 
[0088] As will be appreciated by one skilled in the art, aspects of the present invention may be embodied as a system, method, or computer program product. Accordingly, aspects of the present invention may take the form of an entirely hardware embodiment, an entirely software embodiment (including firmware, resident software, micro-code, etc.) or an embodiment combining software and hardware aspects that may all generally be referred to herein as a "circuit," “module” or "system." Furthermore, aspects of the present invention may take the form of a computer program product embodied in one or more computer readable medium(s) having computer readable program code embodied thereon.

[0089] Computer system/server 1502 may also communicate with one or more external devices 1520 such as a keyboard, a pointing device, a display 1522, etc.; one or more devices that enable a user to interact with computer system/server 1502; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 1502 to communicate with one or more other computing devices. Such communication can occur via I/O interfaces 1524. Still yet, computer system/server 1502 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 1526. As depicted, network adapter 1526 communicates with the other components of computer system/server 1502 via bus 1508. It should be understood that although not shown, other hardware and/or software components could be used in conjunction with computer system/server 1502. Examples, include, but are not limited to: microcode, device drivers, redundant processing units, external disk drive arrays, RAID systems, tape drives, and data archival storage systems, etc.

Clearly, the disclosed invention is intended to be implemented using known, existing and generic hardware. Thus, given this generality with which the additional technological elements are recited and disclosed, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  In the instant case, the additional elements (recited above) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  Receiving data and analyzing data equates to receiving information over a network. Receiving or transmitting data over a network have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).   Additionally, the Examiner again directs applicant to the portions of the present specification reproduced above, which further emphasize the conventional nature of the operating environment of the present invention.  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
  	Independent claims 12 and 17 and the dependent claims 2-11, 13-16, and 18-20, merely represent embellishments to the abstract idea and do not confer eligibility on the claimed invention.  



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The following features of the claims would be allowable if rewritten to overcome the 35 U.S.C. 101 rejection:
calculating a compatibility success score between each service provider and each group of the plurality of groups;
calculating a historical arrival rate for each group of the plurality of groups; and
assigning a chosen service provider to a prospective service consumer based on a determined compatibility success score of the chosen service provider, wherein the determined compatibility success score is the compatibility success score between the chosen service provider and a selected group of the plurality of group, wherein the selected group comprises the characteristics of the prospective service consumer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Scheduling a Patient for a Remote, Virtual Consultation (US 20140019149 A1) teaches cheduling a patient for remote, virtual consultation by a first available matching medical service provider are disclosed. In one embodiment, the system includes a classifier, a medical analyzer and a scheduler. The classifier associates a specialty with the first medical service provider (FMSP). The medical analyzer identifies a condition associated with the patient and identifies a specialty of medical service provider that can address the condition. The scheduler generates a list of patients waiting for medical consultation, receives an indication of availability of the FMSP, selects a patient from the list of patients based at least in part on whether the FMSP is associated with the specialty of medical service provider that can address the condition associated with the patient, checks for an available consultation device at a node associated with the patient, and assigns the FMSP for remote, virtual consultation with the patient.
B.	System and Method for Optimizing and Streamlining the Interaction and Relationship Between Patients and Healthcare Providers with a Smart Search Process (US 20160239614 A1) teaches a database configured to store web pages of a web portal optimized for displaying on display screens of a variety of computing devices, a database configured to store profile data of a plurality of service providers, and feedback data associated with the plurality of service providers, including feedback data associated with identified friends and families of the user. A computer server is configured to receive user preferences for a service provider, and automatically create, in real-time, a rank ordered list of at least one service provider in response to the user preferences, the user's health insurance data, and feedback data associated with the plurality of service providers. The computer server is further configured automatically and in real-time identify an appointment time for the user in response to received two preferred time slots and service provider availability.
C.	Connecting consumers with service providers (US 7590550 B2) teaches A request is received from a consumer of services to consult with a service provider having a service provider profile that satisfies at least some attributes in a set of attributes that define a suitable service provider; an available service provider satisfying at least some of the attributes in the set of attributes is identified; and a communication channel is provided to establish a communication between the consumer of services and the identified service provider.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-Th 7:30-5, F 7:30-4, every other Friday Off. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624